GANTT, J.
At the February term, 1905, of the Camden Circuit Court, the prosecuting attorney of said county filed his information, duly verified, wherein he charged the defendant, Berry, with having, on the 22d day of October, 1904, wilfully, feloniously, deliberately, premeditatedly and of his malice aforethought killed and murdered David A. Eidson by shooting him with a revolver. Defendant was duly arraigned1 and pleaded not guilty, and at the October term, 1905, was put upon his trial and found guilty of murder in the second degree and sentenced to the penitentiary for ten years. From that sentence he perfected! an appeal to this *649court, but filed no bill of exceptions. As we have nothing but the record proper before us for review, we have considered the information, arraignment, empanneling of the jury, the return of the verdict and the sentence of the court, and find no reversible error therein, and it follows that the judgment must be and is affirmed.
Fox, P. J., and Burgess, J., concur.